DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-10, in the reply filed on April 20, 2022, is acknowledged.
Response to Amendment
	This Office action is in response to the amendment filed April 20, 2022.  Claims 11-15 are canceled.  Claims 1-10 are pending and addressed below.
Claim Objections
Claim 9 is objected to because of the following informalities: --from-- should be added before “the trailing haptic receiving area” in lines 2-3.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6, 9, and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cole et al. (“Cole” US 20080058830).
	Regarding claims 1-5, Cole discloses a method of delivering an intraocular lens (301), comprising:
	(claim 1) providing a cartridge (300) comprising an optic portion receiving area (see Fig. 16a showing area receiving the optic 310), a leading haptic receiving area (see Fig. 16a showing area receiving the leading haptic 308a), and a trailing haptic receiving area (see Fig. 16a showing area receiving the trailing haptic 308b), wherein the intraocular lens is housing within the cartridge (see Fig. 13b);
	coupling the cartridge to a delivery device (see Fig. 10 and 49A), wherein the delivery device comprises a port for receiving the cartridge (36); and
	activating a first actuator (340) to cause a leading haptic of the intraocular lens to move from the leading haptic receiving area and to cause a trailing haptic of the intraocular lens to move from the trailing haptic receiving area (see Figs. 16a-b);
	(claim 2) further comprising activating a second actuator (312a + 312b) to cause the intraocular lens to advance through a nozzle (316) ([0114]);
	(claim 3) further comprising separating the cartridge from the delivery device subsequent to causing the intraocular lens to advance through the nozzle (see Figs. 10-11 and 49I-J showing the lens advancing through the nozzle into the inserter);
	(claim 4) wherein the trialing haptic receiving area of the cartridge extends laterally away from an axis passing through the optic portion receiving area (see Fig. 16a, wherein the trailing haptic receiving area extends laterally from the central longitudinal axis through the optic portion receiving area); and
	(claim 5) wherein when the trailing haptic of the intraocular lens is positioned in the trialing haptic receiving area, a segment of the trailing haptic curves circumferentially around the optic portion of the intraocular lens (see Fig. 16a).
	Regarding claim 6, 9, and 10, Cole discloses a method of delivering an intraocular lens (301), comprising:
	(claim 6) coupling a cartridge housing the intraocular lens to a delivery device (300), wherein the cartridge comprises an optic portion receiving area (see Fig. 16a showing area receiving the optic 310), a leading haptic receiving area (see Fig. 16a showing area receiving the leading haptic 308a), and a trailing haptic receiving area (see Fig. 16a showing area receiving the trailing haptic 308b);
	activating a first actuator (340) to cause a leading haptic of the intraocular lens to move from the leading haptic receiving area (see Figs. 16a-b); and
	advancing the intraocular lens distally within the cartridge (see Figs. 10-11 and 49I-J showing the lens advancing through the nozzle into the inserter);
(claim 9) wherein activating the first actuator further causes a trailing haptic of the intraocular lens to move from the trailing haptic receiving area (see Figs. 16a-b); and
(claim 10) wherein activating the first actuator further causes a trailing haptic of the intraocular lens to be deformed to a straightened configuration as the trailing haptic moves from the trailing haptic receiving area (as shown in Figs. 16a, the trailing haptic 308b has a larger radius of curvature prior to deformation, and after deformation, the trailing haptic 308B has a sharper radius of curvature around pin 338, but the remainder of the trailing haptic 308b is in a straighter configuration as a result of the deformation by the first actuator 340, and thus, Fig. 16b shows the trailing haptic 308b in what examiner considers to be the straightened configuration).
Claims are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bartell (US 4681102).
	Regarding claims 6, 8, and 9, Bartell discloses a method of delivering an intraocular lens (17), comprising:
	(claim 6) coupling a cartridge (15) housing the intraocular lens to a delivery device (47), wherein the cartridge comprises an optic portion receiving area (the area corresponding to optic 27 shown in Fig. 2), a leading haptic receiving area (the area corresponding to leading haptic 29 shown in Fig. 2 that is towards the distal tip 45), and a trailing haptic receiving area (the area corresponding to the trailing haptic 29 shown in Fig. 2 that is away from the distal tip 45);
	activating a first actuator (59) to cause a leading haptic of the intraocular lens to move form the leading haptic receiving area (C7, L22-27 discloses advancing the lens 17 with the plunger 53, the plunger 53 being controlling by the actuator 59, the advancement of the plunger 53 due to activation of the actuator 59 causes the leading haptic to also move distally and out of the leading haptic receiving area);
	advancing the intraocular lens distally within the cartridge (C7, L22-27);
	(claim 8) wherein advancing the intraocular lens distally comprises advancing a plunger (53) through the cartridge (C7, L22-27); and
	(claim 9) wherein activating the first actuator further causes the trailing haptic of the intraocular lens to move from the trailing haptic receiving area (C7, L22-27 discloses advancing the lens 17 with the plunger 53, the plunger 53 being controlling by the actuator 59, the advancement of the plunger 53 due to activation of the actuator 59 causes the leading haptic to also move distally and out of the leading haptic receiving area).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bartell in view of Tanaka (US 20100130985).
	Regarding claim 7, Bartell discloses the method of claim 6, wherein advancing the intraocular lens distally comprises advancing a fluid through the cartridge.
	However, Tanaka discloses a similar method of delivering an intraocular lens comprising actuating a plunger 14 to advance the lens 26, wherein advancing the intraocular lens distally comprises advancing a fluid through the cartridge ([0098] discloses using a lubricant for advancement, such that the pressure from the advancement of the plunger pressurizes the lubricant such that the pressurized lubricant pushes out the lens).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to combine the step of advancing fluid through the cartridge during the advancement of the lens as taught by Tanaka with the method of Bartell because the step adds a lubricant into the cartridge to aid in advancement (Tanaka, [0098]).  The motivation for the modification would have been to effectively prevent damage to the haptic portions of the lens (Tanaka, [0098]).  It is noted that Bartell is similarly concerned with preventing damage the to lens and specifically seeks to use soft materials on the distal end of the plunger to reduce the chances of damaging the lens (Bartell, C7, L22-27).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771